Title: To James Madison from John Rhea, 30 May 1816
From: Rhea, John
To: Madison, James



Sir,
Sullivan Court House 30th. May 1816

By the National Intelligencer of the Elevinth instant I have observed that You have been pleased to appoint Jenkins Whitsides, John Rhea and James Trimble commissioners to Superintend at Nashville, Subscriptions towards constituting the capital of the Bank of the United States.
Being about to proceed to Nashville in pursuance of the appointment You have honored me with, I request You to receive my grateful acknowledgments for the same, and asurance that the trust You have been pleased to repose in me will be performed as far as my knowledge and abilities will enable.  With fervent wishes for Your health and happiness, I have the honor to be with Sincere esteem & regard your obedt. Servt.

John Rhea

